Citation Nr: 1035920	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-18 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for cervical strain, 
currently rated 20 percent disabling.

2.  Entitlement to an increased rating for thoracolumbar strain, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to June 2003 
and October 2003 to April 2005.

These matters come before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  In that decision, in response to claims for 
increased ratings for cervical and thoracolumbar strain, the RO 
found that there was clear and unmistakable error (CUE) in the 
initial noncompensable ratings assigned for these disabilities, 
and assigned 20 and 10 percent ratings for cervical and 
thoracolumbar strain.  The Veteran appealed, seeking higher 
ratings for each disability.

In July 2010, the Veteran testified at a hearing before the 
undersigned using video-conferencing technology; a transcript of 
that hearing is of record.  During the hearing, the Veteran 
withdrew his claims for increased ratings for PTSD and bilateral 
knee disabilities.  Consequently, these claims are not before the 
Board.  See 38 C.F.R. § 20.204(a), (b).

FINDINGS OF FACT

1.  Prior to February 21, 2008, forward flexion of the cervical 
spine was functionally greater than 15 degrees

2.  From February 21, 2008, forward flexion of the cervical spine 
was functionally 15 degrees or less.

3.  Prior to February 21, 2008, forward flexion of the 
thoracolumbar spine was functionally between 60 and 85 degrees 
and combined range of motion was between 120 and 235 degrees, and 
there was no muscle spasm or guarding severe enough to result in 
abnormal gait or spinal contour

4.  From February 21, 2008, forward flexion of the thoracolumbar 
spine was functionally between 30 and 60 degrees, and there was 
no ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for cervical 
strain prior to February 21, 2008 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5237.

2.  The criteria for a rating of 30 percent for cervical strain 
have been met from February 21, 2008.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.

3.  The criteria for a rating higher than 10 percent rating for 
thoracolumbar strain prior to February 21, 2008 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5237.

4.  The criteria for a 20 percent rating for thoracolumbar strain 
have been met from February 21, 2008.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In an August 2006 pre-rating letter, the RO notified the Veteran 
of the evidence needed to substantiate the claims for increased 
ratings for cervical and thoracolumbar strain.  This letter also 
satisfied the second and third elements of the duty to notify by 
delineating the evidence VA would assist in obtaining and the 
evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  In any event, the August 2006 letter complied with this 
requirement.

The Veteran has substantiated his status as a veteran.  The 
Veteran was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements of 
his claims, in the August 2006 letter.

In a February 2008 letter, the RO also provided additional 
information regarding disability ratings and the criteria 
applicable to the Veteran's increased rating claims, including 
the text of the applicable rating criteria, in compliance with a 
decision of the Court that was subsequently vacated by the 
Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  Although this notice was provided after 
the initial adjudication of the claims, this timing deficiency 
was cured by readjudication of the claims in an April 2009 
supplemental statement of the case.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007); Mayfield v. Nicholson, 444 
F.3d 1328, 1333 (Fed. Cir. 2006).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records.  In addition, the Veteran was afforded VA 
examinations in August 2006 and February 2008 as to the severity 
of his cervical and thoracolumbar strain.  Although the August 
2006 VA examiner did  not review the claims file because the 
claims file of a different veteran was sent to him, he did review 
the Veteran's computerized medical record.  The February 2008 VA 
examiner indicated that he "reviewed the records" but did not 
specify that he reviewed the claims file.  For the reasons below, 
the Board finds that these examinations provided an adequate 
basis on which to decide the claims, because they were based on 
consideration of the Veteran's prior medical history and 
examinations and also described the spine disabilities in 
sufficient detail so that the Board's evaluation of these 
disabilities  claimed will be a fully informed one.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  See also VAOPGCPREC 20-95 
(July 14, 1995) (noting that there is no general requirement that 
the claims file be reviewed prior to every VA examination, and 
listing circumstances in which the claims file should be reviewed 
prior to VA examination).

Moreover, at the Board videoconference hearing, the undersigned 
indicated that prior to the hearing, the possibility of 
additional outstanding evidence was addressed, and there was 
discussion of retrieving and submitting that evidence.  See 
Hearing Transcript, at 2.  At the conclusion of the hearing, the 
undersigned held the claims file open for thirty days, to allow 
additional treatment records to be obtained from the Vancouver 
and Portland VA Medical Centers (VAMCs), where the Veteran 
indicated he was continuing to receive treatment.  Id. at 3, 13.  
However, no additional evidence was submitted or obtained.  The 
Board finds that a remand is not necessary, because there is no 
indication that this evidence contains information that is not 
already in the claims file due to the detailed VA examinations 
and VA treatment records.  Remanding increased rating claims to 
obtain continuing treatment records in such circumstances would 
result in the claims of veterans who continued to receive VA 
treatment never being decided by the Board, because by the time 
the case is returned to the Board, there will always be 
additional outstanding VA treatment records.  The undersigned 
also invited the Veteran to submit any additional relevant 
evidence.  Id. at 13.  The above actions supplemented VA's 
compliance with the VCAA and satisfied 38 C.F.R. § 3.103.  See 
Bryant v. Shinseki, 23 Vet. App. 488 (2010).
For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for increased ratings for cervical and 
thoracolumbar strain are thus ready to be considered on the 
merits.




Analysis

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
her ability to function under the ordinary conditions of daily 
life, including employment, by comparing her symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned. 38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where, as here, entitlement to 
compensation has already been established and increases in the 
disability ratings are at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Staged ratings are appropriate for any rating claim when 
the factual findings show distinct time periods during the appeal 
period where the service- connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Here, as explained below, staged ratings are 
warranted for each disability and the issues have been 
recharacterized accordingly.

The Veteran's cervical and thoracolumbar strain are rated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, applicable to 
lumbosacral or cervical strain.  All disabilities of the spine, 
however, are rated pursuant to the General Rating Formula for 
Diseases and Injuries of the Spine (general rating formula) or, 
in the case of IVDS, either the general rating formula or the 
Formula for Rating IVDS based on Incapacitating Episodes.  The VA 
examination reports and treatment records discussed below reflect 
that the Veteran has had neither IVDS nor incapacitating episodes 
during the appeal period; consequently, the Formula for Rating 
IVDS based on Incapacitating Episodes is inapplicable.  

The general rating formula provides a 10 percent rating for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent disability 
rating is assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent disability 
rating is assigned for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire cervical 
spine.  A 40 percent disability rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  50 and 
100 percent ratings are warranted for unfavorable ankylosis of 
the thoracolumbar spine and the entire spine, respectively.

The Notes following the General Rating Formula for Diseases and 
Injuries of the Spine provide further guidance in rating diseases 
or injuries of the spine.  Note 1 provides that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be rated separately under 
an appropriate diagnostic code.  Note 2 provides that, for VA 
compensation purposes, the combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal combined 
range of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  Note 4 provides that range 
of motion measurements are to be rounded to the nearest five 
degrees.  Note 6 provides that disability of the thoracolumbar 
and cervical spine segments are to be rated separately, except 
when there is unfavorable ankylosis of both segments, which will 
be rated as a single disability. 38 C.F.R. § 4.71a.

In addition, when determining the degree of limitation of motion, 
the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes   Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Ratings higher than 20 and 10 percent are not warranted for 
cervical and thoracolumbar strain prior to February 21, 2008, for 
the following reasons.  Range of motion figures more closely 
approximated those in the criteria for 20 and 10 percent ratings.  
On the August 2006 VA examination, range of motion of the 
cervical spine included 30 degrees of forward flexion.  There was 
pain and stiffness with all range of motion maneuvers, and the 
examiner indicated that during flare-ups of pain involving the 
neck, he would expect additional motion loss at five degrees in 
forward flexion, without additional weakness or incoordination.  
Thus, even considering the additional limitation of 5 degrees, 
the 25 degrees of forward flexion more nearly approximates the 16 
to 30 degrees forward flexion required for a 20 percent rating 
than the 15 degrees or less forward flexion required for a 30 
percent rating.  Cervical spine range of motion figures in 
January 2006 were greater than those on the August 2006 VA 
examination and thus do not warrant any higher rating.  Stated 
differently, remaining functional flexion was greater than 15 
degrees, even when considering all of the DeLuca factors.

Similarly, on the August 2006 VA examination, range of motion of 
the thoracolumbar spine was 90 degrees forward flexion, 10 
degrees extension, 20 degrees of lateral flexion bilaterally, and 
25 degrees of rotation bilaterally.  There were complaints of 
pain and stiffness with all range of motion maneuvers, and the 
examiner indicated that he would expect during flare-ups of pain 
additional motion loss of 10-20 degrees in forward flexion 
without additional weakness or incoordination.  Thus, even 
considering an additional functional limitation of the maximum 20 
degrees of flexion indicated by the examiner, there would be 70 
degrees forward flexion and a combined range of motion of 170 
degrees, which more nearly approximates the between 61 and 85 
degrees forward flexion and between 120 and 235 degrees combined 
range of motion required for a 10 percent rating than the between 
30 and 60 degrees forward flexion or combined range of motion not 
greater than 120 degrees required for a 20 percent rating.  There 
was also a specific finding of no paraspinous muscular spasms and 
no increased kyphosis, no scoliosis, and no loss of lordosis, 
with normal gait.  There was thus no muscle spasm or guarding 
severe enough to result in abnormal spinal contour, warranting a 
20 percent rating for thoracolumbar strain.

However, on the February 21, 2008 VA examination, flexion of the 
cervical spine was to 34 degrees (rounded to 35) and the examiner 
indicated that he would expect the cervical spine to lose between 
15 and 20 degrees range of motion with loss of strength, 
coordination, and endurance associated with repetitive movement 
flares.  Considering this additional functional impairment, there 
would be forward flexion of the cervical spine to 15 degrees or 
less.  As forward flexion of the cervical spine to 15 degrees or 
less warrants a 30 percent rating, the Veteran is entitled to 
this rating as of the February 21, 2008 date of the VA 
examination.  There is no indication in the VA treatment records, 
other evidence, or pleadings that his range of motion decreased 
prior to this date and after the August 2006 VA examination.  The 
Veteran is not entitled to a rating higher than 30 percent 
because there was no unfavorable ankylosis of the entire cervical 
spine.

In addition, on the February 21, 2008 VA examination, range of 
motion of the thoracolumbar spine was 70 degrees forward flexion, 
and the examiner indicated that loss of between 15 and 20 degrees 
of range of motion of the thoracolumbar spine due to loss of 
strength coordination, and endurance associated with repetitive 
movement flares.  Considering this additional functional 
impairment, there would be 50 degrees forward flexion of the 
thoracolumbar spine.  As forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
warrants a 20 percent rating, the Veteran is entitled to this 
rating as of the February 21, 2008 date of the VA examination.  
There is no indication in the VA treatment records, other 
evidence, or pleadings, that his thoracolumbar spine range of 
motion decreased prior to this date and after the August 2006 VA 
examination.  The Veteran is not entitled to the next higher, 40 
percent rating because the 50 degrees flexion does not more 
nearly approximate the functional equivalent of forward flexion 
of the thoracolumbar spine 30 degrees or less required for the 40 
percent rating and there is no evidence of favorable ankylosis of 
the thoracolumbar spine.

With regard to the lumbar spine, the Veteran presented credible 
testimony regarding range of motion.  However, even accepting 
these lay statements as correct, his indication that on a bad day 
there was functional restriction to 45 degrees of forward 
flexion, this would not support a higher, 40 percent rating 
because functional restriction to 45 degrees is better than the 
functional equivalent of limitation of motion to 30 degrees.  The 
Board also notes that the Veteran testified that he has sciatica, 
a fact supported by the medical record.  In sum, the Veteran's 
testimony that the impairment varies depending on the day, but 
range of motion is between 45 and 90 degrees with spasm, does not 
warrant any higher rating.

The Veteran is not entitled to a separate rating for any 
neurologic abnormalities pursuant to Note 1 of the general rating 
formula.  A May 2006 cervical spine MRI was normal.  A May 2006 
thoracic spine MRI showed minor adult residuals of juvenile 
osteochondritis or Scheurman's disease in the mid dorsal spine 
and minimal disc bulges and protrusions T6 through 9.  July 2006 
EMG studies were normal, with no electrodiagnostic evidence of a 
right lumbosacral radiculopathy.  July 2006 X-rays showed normal 
sacroiliac joints and mild bilateral sacroiliitis.  On the August 
2006 VA examination, deep tendon reflexes were equal bilaterally, 
straight leg raises were negative sitting and supine, there was a 
positive Fabere 4 test with sacroiliac joint pain, muscle 
strength testing was 5/5, neurosensory was intact distally, and 
there was no atrophy of the lower extremities noted.  On the 
February 2008 VA examination, there was negative straight leg 
raising, negative crossover, negative Patrick Fabere, and 
negative Spurling compression tests.  There was 5/5 strength on 
all muscle testing.  Sensation was intact from hip to toe, and 
shoulder to fingertip.  There was also negative Tinel's at the 
wrist and elbow bilaterally.  Thus, neurologic testing was almost 
wholly normal, consistent with the mostly normal X-ray, MRI, and 
EMG studies.  The Veteran indicated during the Board hearing that 
he felt pain on straight leg raise testing, and that the test 
results were inaccurate.  However, while the Veteran is competent 
to testify to pain with straight leg raise testing, the 
overwhelmingly normal neurologic results discussed above support 
the negative straight leg test findings of the health care 
professionals, which outweigh the Veteran's general lay 
statements.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (lay witnesses competent to testify to 
observations, but this testimony must be weighed against the 
other evidence of record).  The Board thus concludes that the 
medical evidence is more probative and reliable (credible) than 
the pleadings, even if sworn.  Moreover, the Veteran's testimony 
during the Board hearing did not indicate any other 
symptomatology that would warrant a higher rating for either 
disability under the general rating formula.

As to consideration of referral for an extraschedular rating, 
such consideration requires a three-step inquiry.  See Thun v. 
Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether 
the schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required. 
 If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
then the second inquiry is whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third step 
is to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's 
cervical and thoracolumbar strain  are fully contemplated by the 
applicable rating criteria.  Thus, consideration of whether the 
Veteran's disability picture exhibits other related factors such 
as those provided by the regulations as "governing norms" is not 
required.  In any event, the Veteran did not claim, and the 
evidence does not reflect, that there has been marked 
interference with employment, frequent hospitalization, or that 
the Veteran's symptoms have otherwise rendered impractical the 
application of the regular schedular standards.  Therefore, 
referral for consideration of an extraschedular evaluation for 
cervical and/or thoracolumbar strain is not warranted.  38 C.F.R. 
§ 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence 
reflects that ratings of 30 and 20 percent for cervical and 
thoracolumbar strain, respectively, are warranted  from February 
21, 2008, and that no higher rating is warranted during the 
appeal period.  The benefit-of-the-doubt doctrine is therefore 
not for application, and the claims for increased ratings for 
cervical and thoracolumbar strain must be granted to the extent 
indicated.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a rating higher than 20 percent for cervical 
strain prior to February 21, 2008 is denied.

Entitlement to a rating of 30 percent for cervical strain is 
granted from February 21, 2008, subject to controlling 
regulations governing the payment of monetary awards.

Entitlement to a rating higher than 10 percent for thoracolumbar 
strain prior to February 21, 2008 is denied.

Entitlement to a 20 percent rating for thoracolumbar strain is 
granted from February 21, 2008, subject to controlling 
regulations governing the payment of monetary awards.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


